Citation Nr: 1508769	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  14-04 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUE

Entitlement to an annual VA clothing allowance for the year 2013.

(The issue of entitlement to service connection for hypertension, to include as secondary to service-connected disabilities is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to October 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Biloxi, Mississippi.  

The Veteran requested a hearing before the Board in his January 2014 VA Form 9.  The Board informed the Veteran that his requested hearing had been scheduled for May 2014.  See April 2014 letter.  The Veteran subsequently withdrew his request for a hearing.  38 C.F.R. § 20.704 (2014).  The Veteran's representative has waived consideration by the agency of original jurisdiction (AOJ) of any additional evidence submitted subsequent to certification of the claim to the Board.  See May 2014 brief.  

The Board notes at this juncture that the issue of entitlement to an annual VA clothing allowance for the year 2012 was initially denied in an October 2012 decision issued by the Biloxi VAMC.  The Veteran filed a timely notice of disagreement in November 2012 and entitlement to an annual VA clothing allowance for the year 2012 was subsequently approved in a January 2012 decision.  Given the foregoing, the issue of entitlement to an annual VA clothing allowance for the year 2012 is not before the Board for appellate review.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  



FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the service-connected chronic pain syndrome, which is rated by analogy to fibromyalgia, requires his use of a back brace for lower back pain associated with the chronic pain syndrome, which tends to wear or tear the Veteran's clothing.


CONCLUSION OF LAW

The criteria for establishing entitlement to an annual VA clothing allowance for the year 2013 have been met.  38 U.S.C.A. § 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810. 

One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or a hospital or examination report from a facility specified in §3.326(b) establishes that the Veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in §3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments. 

38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810(a) (2014). 

Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for Veterans meeting the eligibility requirements of paragraph (a) of this section as of that date.  Subsequent annual payments for those meeting the eligibility requirements of paragraph (a) of this section will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b) (2014).

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a Veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely subsequently was issued by VA.  See 76 Fed. Reg. 70883 (Nov. 16, 2011); see also 77 Fed. Reg. 74218 (June 11, 2012) (correcting amendment).  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a)(2) (2014).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810(a)(3) (2014).

The Veteran seeks entitlement to an annual VA clothing allowance for the year 2013 based on his use of a back brace that has been prescribed for fibromyalgia.  See VA Form 9 dated January 2014.  The Board has carefully reviewed the evidence of record and finds that the evidence supports the award of an annual clothing allowance for the year 2013.  The Veteran's service-connected chronic pain syndrome is rated by analogy to fibromyalgia.  See May 2012 rating decision.  In a November 2013 letter, Dr. E.A.G. reports that the Veteran is under his care at the Pensacola VA Clinic and that he has lower back pain associated with his fibromyalgia, for which he uses a back brace.  Given the foregoing, the Board resolves reasonable doubt in the Veteran's favor by finding that his service-connected chronic pain syndrome, which is rated by analogy to fibromyalgia, requires his use of a back brace for lower back pain associated with the chronic pain syndrome, which tends to wear or tear his clothing.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an annual VA clothing allowance for the year 2013 is granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


